The delegation of the Federal Republic of Germany is pleased that this thirty-first session of the General Assembly of the United Nations meets under the chairmanship of a man who belongs to one of the leading nations of the group of non-aligned countries. He has acquired the highest personal respect among our nations both in his capacity as spokesman of his country at the United Nations and as President of the Third United Nations Conference on the Law of the Sea, one of the most important conferences of our time.
60.	I combine my congratulations for the new President with my thanks to the outgoing President, the Prime Minister of Luxembourg, Mr. Thorn, who gave exemplary and balanced guidance to the work of our Assembly and whose country and personality symbolize the best traditions of a Europe that stands for peace and justice.
61.	I am furthermore pleased to welcome the Republic of Seychelles to our midst. With the admission of this one hundred and forty-fifth Member, the United Nations has taken a further step towards universality.
62.	This General Assembly of the United Nations, like the previous one, must continue to promote the idea of co-operation between all States of the world. Co-operation means combining all our efforts in the search for peaceful solutions to the problems that make it so difficult for the peoples of this globe to live peacefully together. Let us not forget that at the end of this century the world will have twice as many people to feed and twice as many jobs to find.
63.	In the year that has passed since the thirtieth session of the General Assembly, it has been possible to lead the world economy out of the deepest recession since 1930, but the world is still far away from lasting, stable growth and continuing acceleration. In the past year international peace has been maintained, but the conflicts in the Middle East, in Cyprus and elsewhere continue to smolder, and in southern Africa the task is to avoid a racial war. At the same time, new forms of illegal force, such as the seizing of hostages, have been developing into a world-wide plague. Whereas old conflicts basically remain unresolved and new ones are already pushing their way to the surface, the potential of destructive weapons in all parts of the world is growing and so is the capability of manufacturing nuclear weapons.
64.	The year 1975 brought no progress towards accomplishing so urgent a task as reducing military expenditure. On the contrary, we are faced with the threat of another build-up in the arms race.
65.	This year the International Covenants on Human Rights entered into force, but in many parts of the world the individual is still denied the most elementary human rights: his right to life and to personal safety, his right to equality without regard to race, his right to move freely, his right to free expression, and his basic economic and social rights.
66.	In a world threatened in this way it is our duty to create durable foundations for peace and co-operation. The one needs the other: we cannot achieve peace without the will to co-operate beyond frontiers, and co-operation will remain ineffectual without peace. Thus the future of this planet really does depend on whether we achieve a break-through to that co-operation.
67.	Awareness of this began to dawn following the crises of recent years, and this gives us good reason to be hopeful. It is significant that the Conference of non-aligned States in Colombo and, similarly, the Conference of the Group of 77 in Mexico  have so unequivocally supplemented the principle of national sovereignty and independence by the principle of international co-operation "as the basis of a secure world order". My Government has made this view the guideline for its action in international relations.
68.	The Federal Republic of Germany will therefore continue at this session, as at previous ones, to pursue a policy aimed at safeguarding peace and securing international co-operation. The foundations and objectives of our policy remain unchanged: European union; our firmly rooted position within the Atlantic Alliance, which ensures the balance of power and is thus the prerequisite for peace in Europe; the policy of detente towards the States of Eastern Europe, and partnership and an equitable reconciliation of interests with the third world.
69.	The members of the European Community have made encouraging progress towards creating stable structures for co-operation in a spirit of solidarity. For centuries the history of Western Europe was a series of wars. Even in this century it has been the source of two world wars. Today, however, the people in the European Community see their future as a common future-so thoroughly has the situation changed within the span of a single generation. Outside Europe this may not seem an earth-shaking event, but all, I am sure, should be able to judge from it what can be achieved through goodwill in relations between peoples.
70.	The members of the Community have set themselves the task of together putting into practice the great historic concept of freedom and human dignity. We adhere to the aim of European union. Yet the Community is not inward-looking. It is not a closed community whose responsibility stops at its own front door. It actively supports efforts towards peace and justice and towards a world economy that is open for trade and investment. It is the biggest trading partner in the world. And it is, in particular, a partner of the third world: as the most important source of investment capital and technology, as the most important trading partner, and as a pioneer in the creation of equal, balanced relations between industrialized and developing countries.
71.	The previous speaker, the Foreign Minister of the Netherlands, who spoke on behalf of the nine member States of the European Community, has been able to show how far our common aims extend in foreign policy as well.
72.	The Federal Republic of Germany is a member of the North Atlantic Alliance. It understands that alliance and its role in it as a contribution to the safeguarding of peace in our region. The North Atlantic Treaty Organization [NATO] is a pact for peace, and it is in line with that understanding of its role that it renders an active contribution of its own to detente. This alliance testifies to the close and manifold ties existing between Western Europe, the United States and Canada.
73.	On the basis of the European Community and the Atlantic Alliance, a policy of realistic detente towards the East became possible for Western Europe, That policy starts from the following consideration: if we cannot remove the ideological division and the basic differences between political and social systems in Europe, then it is all the more urgent to resolve conflicts by negotiation or at least to mitigate them and to discover areas where co-operation between East and West is possible, to the mutual advantage of both and for the benefit of the peoples of both sides.
74.	The policy pursued by the Federal Republic of Germany in concluding treaties with the Soviet Union, the Polish People's Republic, Czechoslovakia and the other members of the Warsaw Pact serves this very aim. We attach special importance to the further development of the relationship between the two German States on the basis of treaty arrangements. The policy of detente pursued by the Federal Government is a long-term policy and it consistently continues the policy initiated by Willy Brandt and Walter Scheel.
75.	The nations of Europe, the United States and Canada held the Conference on Security and Co-operation in Europe. They laid down principles for peaceful relations and agreed on a whole series of specific arrangements. Among other tilings, these arrangements are intended to foster economic and scientific co-operation, regulate humanitarian questions and facilitate contacts between people in East and West and the exchange of ideas and information; in the military field, they are intended to build up confidence.
76.	All those arrangements must now be put into practice. The more co-operation across the ideological barrier becomes possible and the less energy is wasted in sterile confrontation, the more will the nations of Europe be able to contribute to an equitable reconciliation of interests between the industrialized countries and countries of the third world.
77.	This year, too, we have resolutely pursued our treaty policy. The agreements concluded with the Polish People's Republic have removed burdens of the past and opened up hopeful prospects for relations between the two countries. The relaxation of tension in Europe brought about since 1970 would not have been possible without an improvement of relations between the Federal Republic of Germany and the USSR. Relations between the Federal Republic of Germany and the Soviet Union will also in future be of particular importance for the process of detente. For this reason, great significance attaches to the visit of Mr. Brezhnev, the General Secretary of the Central Committee of the Communist Party of the Soviet Union, to the Federal Republic of Germany which is planned to take place in the course of this year.
78.	No nation can be more interested in co-operation across the frontiers of different systems than the German people which is compelled to live in two States. Through Germany runs the frontier which divides Europe. Our negotiations with the German Democratic Republic have also been, and will continue to be, concerned with easing conditions for the people and with further developing co-operation. To pursue a policy of detente in a divided country and for a divided country is a great and, at the same time, a difficult task; but we Germans know that there is no acceptable alternative.
79.	A great deal has been made possible by negotiations between the two German States; much has been achieved in the way of practical improvements; it has been possible to alleviate human suffering; human contacts between Germans have become increasingly possible. But all objectives have not been attained-far from it. As before, the aim of our policy is to overcome the painful consequences of the division of Germany by patient negotiation.
80.	The Federal Government is not resigned to the reality of a frontier where only recently shots were still fired from the other side. This must at last be stopped. The Federal Government will not tire in its efforts to achieve this too by means of its policy of detente.
81.	In the heart of Germany also lies the city which for better or worse, has been a touchstone of detente- Berlin The Federal Government will not relax its efforts to promote the viability of West Berlin. For Berlin, the strict observance and full application of the Quadripartite Agreement of 3 September 1971 is of essential importance. The Federal Government will, as before, ensure that West Berlin continues to be included in international co-operation. The more we succeed in this the less will be the danger of the city's again becoming a source of international crises.
82.	The Federal Republic of Germany, whose foreign policy has been a policy of and for peace from the very first day of its existence, will unflinchingly continue its policy of detente and thus contribute to the safeguarding of peace. It remains its political objective to work for a state of peace in Europe in which the German nation will regain its unity through free self-determination. For us, history has not yet passed its final verdict on the division of the German nation.
83.	It will be of decisive importance for the progress of detente whether the current negotiations on the second SALT agreement and on the balanced reduction of ground forces in central Europe prove successful. For nothing could constitute a greater threat to detente than another arms race.
84.	The Federal Government will make special efforts in talks with the United States, the Soviet Union and other countries concerned, to get the stagnant expert discussions on mutual and balanced force reduction in Vienna going again. This was announced by Chancellor Schmidt last week.
85.	Peace itself and efforts to safeguard it by means of more stable structures are jeopardized by unrelenting efforts in nearly all parts of the world to build up arms strengths. Exports of conventional weapons in particular have increased rapidly.
86.	The monstrous waste of scarce resources in the industrialized countries as in the developing countries works to the detriment of the people.
87.	We must not give up hope because of the disappointing results in the field of arms control and disarmament so far. In the process of detente efforts must be redoubled to halt the arms race and, both world-wide and regionally, to translate into reality effective measures of arms control and arms limitation.
88.	Balanced and controlled disarmament remains one of the most urgent tasks. But it is high time words were followed by deeds. The world needs plough and workbench more urgently than rifle and missile.
89.	In Europe, within the framework of the negotiations in Vienna, the Federal Government will continue to seek the establishment of an equal and hence stable relationship of power in central Europe.
90.	The Federal Government welcomes the request made by the non-aligned States in Colombo calling for a special session of the General Assembly to deal with questions of world-wide disarmament [see A/31/197, annex IV, resolution 12] and is ready to play a constructive part in it.
91.	But we still live in a heavily armed world. All the more urgent, therefore, is the one principal task of international politics: to ward off dangers for peace in time, and that means resolving conflicts without war.
92.	Consequently, we look with anxiety towards a region whose unresolved problems are a constant threat to world peace: the Middle East. The guidelines for a solution to the Middle East conflict were mapped out long ago. They are based on resolutions of the Security Council, complemented by a large consensus of international opinion that the national rights of the Palestinian people must also be taken into consideration. Thus, at the 1974 session of the General Assembly,  the Federal Republic of Germany stated that a peace settlement, apart from providing for the termination of the territorial occupation, should make allowance for the right of self-determination of the Palestinian people, including the right to establish a State authority, and for Israel's right to live within secure and recognized boundaries.
93.	It is not a question of keeping on repeating the principles governing a solution; it is a question of putting them into practice. The Federal Republic of Germany, together with its partners in the European Community, has a vital interest in a peaceful solution to the conflict in its neighboring region to the south, and today it is more than ever convinced that a solution is possible.
94.	Our special interest in this region also finds expression in the Euro-Arab dialog. No one can today speak of the Middle East problem without including the tragic developments in the Lebanon. Efforts have been of no avail to stop hostilities that have taken a heavy toll of human life and are destroying a country in which the seed of violence has sprung up. We appeal to all concerned to stop the terrible bloodshed.
95.	A second source of danger for international relations has developed in southern Africa. It is impossible to imagine the consequences which a racial war embracing the whole region would have. All countries in that region are aware of this. The Federal Republic of Germany has, therefore, not abandoned hope of a peaceful solution being achieved.
96.	But it knows that only where no one attempts to hold up a historically necessary change can we expect peaceful developments, can we feel that peace is secure.
97.	Everyone must realize, also in southern Africa, that racism and colonialism no longer have a place in this world. The sands have run out.
98.	Southern Africa, too, must determine its own destiny. There is only one way to attain this: blacks and whites must develop some form of co-operation based on equality, which will prove a sound foundation also in the future;
there must be majority rule, but at the same time safeguards must be provided for the rights of the minority.
99.	In Rhodesia, as we hope, the first and decisive step in this direction has now been taken. This could well be the beginning of an era of people of all races in southern Africa living peacefully together.
100.	Recent developments confirm in an impressive manner the correctness of the position we have always taken: that only the renunciation of force prevents the catastrophe of a racial war which would otherwise be unavoidable. The urgently required changes in southern Africa can be brought about only by peaceful means and by negotiation. A turn of events is foreshadowed for which all concerned deserve thanks and appreciation the Secretary of State of the United States, the British Government, and those African statesmen who are working with perseverance for a peaceful solution of this pressing problem.
101.	As regards the Namibia problem, we reaffirm the demands: that the rule of South Africa should end and the earliest possible date for independence be fixed in a binding manner; that the competence of the United Nations to lead the former Mandated Territory to independence should be recognized; and that in exercising the right of self-determination under the supervision of the United Nations all political groups in the country should participate in the preparations for independence.
102.	Only the speedy fulfillment of all these demands will prevent any further aggravation of the situation. The Federal Government will assist a free Namibia as far as possible in building up its economy.
103.	We appeal to the Government of the Republic of South Africa to give up the policy of apartheid and not to oppose necessary reforms any longer. Only those who are prepared to carry out the necessary changes can preserve the heritage of the past.
104.	We support the appeal of President Kenneth Kaunda of Zambia to the white population in southern Africa to join with the other parts of Africa in creating a new society which is not based on color. Only then will it be possible for a new society of black and white Africans with equal rights to master together the great task of developing the continent.
105.	The efforts made by the community of nations to control the use of force must now also include the new illegal forms of force which in recent years have come to be a problem assuming more and more menacing proportions.
106.	The most widespread of these new forms of violence, and one of the most murderous, is the taking of hostages. The growing number of acts involving the taking of hostages has spotlighted the extent of the threat, None of the 500 million passengers traveling on airliners every year can be sure not to be among the next victims.
107.	Acts involving the taking of hostages are not the problem of just one State or another or of any group of States; they are a problem concerning us all. The United Nations bears a special responsibility. The Secretary-
General in his annual report on the work of the Organization rightly pointed that out [see A/31 (1 (Add. 1, sect. VI}.
108.	What is at stake is the protection of human beings, the sovereignty of States, the safety of international traffic and an international order free from violence. The taking of hostages is a particularly cruel act of violence which indiscriminately claims or threatens the lives of helpless people, of women and children. For this reason, the Geneva Convention of 1949 prohibits this act as a means of warfare.
109.	It is an act offending the dignity, safety and fundamental rights of the individual person, that is, basic values the protection of which is proclaimed in the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights [resolution 2200 A (XXI), annex].
110.	Those taking hostages attempt to blackmail sovereign States and to confront them with the unbearable choice of either yielding to their demands or risking the lives of the hostages taken. Acts involving the taking of hostages are a threat to international relations. The efforts made by all States to settle international conflicts peacefully and also the endeavors of this world Organization to make peace more secure are placed in jeopardy by criminal acts of violence committed by a few.
111.	International conferences and diplomatic exchanges are thus threatened. In exploiting the particular vulnerability of aeroplanes, the taking of hostages above all imperils international air traffic,
112.	Our peoples expect the United Nations to exhaust all possibilities of checking this method of using brute force. We must face up to this danger which affects us all and initiate an objective discussion on possible steps. After the bitter experiences of recent months, the Governments of all countries should unite in condemning the act of taking hostages as a particularly abhorrent crime and in introducing world-wide measures against it.
113.	The Government of the Federal Republic of Germany deems it necessary that the United Nations should draft a convention banning the taking of hostages internationally and making sure that the perpetrators are either extradited or brought before a court in the country in which they have been seized. We are convinced that it should be possible soon to arrive at such a convention within the framework of the United Nations. The Government of the Federal Republic of Germany will therefore request that an item on international action against the taking of hostages be included in the agenda of this General Assembly as an important and urgent matter.
114.	General acceptance of and respect for human rights is an inalienable element of any order of peace and worldwide co-operation.
115.	This is one of the noblest aims of the United Nations. The concept of human rights has played a decisive role in the emergence of the United Nations. The year 1976 is a historic year for human rights and for the United Nations. It is the year in which the international covenants on human rights-the Covenant on Economic, Social and Cultural Rights and the Covenant on Civil and Political Rights- have entered into force. Both Covenants guide our action. The Federal Republic of Germany orients its policy towards the developing countries in keeping with demands embodied in the Covenant on Economic, Social and Cultural Rights.
116.	We advocate in the strongest possible terms respect for basic human rights not only in Germany but all over the world. Our policy serves the individual human being; only the realization of his rights and his dignity lends ultimate meaning and purpose to all our efforts to ensure political and economic co-operation. And this includes the right of all men to live under conditions which are really consistent with human dignity.
117.	The year 1976, with its important events in the field of human rights, now confronts us with the task of translating into reality the principles of law which we have worked out. In this new phase too the United Nations must remain the champion of human rights. An institution should therefore be established which should ensure comprehensive and world-wide protection of human rights. What we need is an independent, international authority making objective judgments in order to ensure that human rights are safeguarded in all parts of the world. Such an authority would not be directed against anybody; it would be there for somebody, namely, the individual human being and his rights.
118.	The phase of codifying human rights was long and difficult; it lasted 30 years. The implementing phase will perhaps be even more difficult, but this should not lead us to believe that we can take that much time again.
119.	Much patient negotiating will be necessary. Our aim must be to guarantee the application of human rights throughout the world by means of an institution which would prevent the question of human rights from being abused for political purposes.
120.	The Government of the Federal Republic of Germany is aware that this is a difficult task. But it is convinced that the aim of establishing an international court for human rights can be attained. Its belief is strengthened by its experience with the protective system of the European Convention on Human Rights,  which has proved its value for more than two decades and which will not lose anything of its importance should the United Nations establish an institution along its lines.
121.	I have already pointed out that it is also the application of human rights that makes it incumbent on us to reduce the economic gap between the rich and poor countries. The difference in prosperity between North and South is a threat to peace and stability throughout the world. The Government of the Federal Republic of Germany notes with great satisfaction that the will for co-operation which is the prerequisite to any effective action in this field has grown in all parts of the world and is today actually unchallenged.
122.	The seventh special session of the General Assembly last year, the Conference on International Economic Co-operation in Paris, the fourth session of UNCTAD in Nairobi and also the Conference of the non-aligned States in Colombo have confirmed this principle.
123.	It is a positive sign that such complicated problems as those of raw materials and energy and the reorganization of the law of the sea are negotiated at international conferences. But now it is essential to achieve rapid and concrete results. Solemn declarations of intent are not enough to feed the people in the poorest countries. A hard year lies behind us. In 1975, the year of the nadir of recession, the national products of the free-market industrialized countries fell and, although the developing countries' national products continued to rise, their growth rate declined and, in many developing countries, dropped below the growth rate of the population.
124.	The gap between industrialized and developing countries decreased for the first time, but it decreased because the world as a whole became poorer. The world all of a sudden became aware of the magnitude of the threat. We had to realize that development as such can be accelerated only within an international economy which, as a whole, is expanding. It was this experience that increased the awareness of the need for co-operation and made 1975 the year of a common departure.
125.	The Government of the Federal Republic of Germany realizes without any illusions that up to now we have come only a short way together, but even along this short distance we certainly have scored results.
126.	First, in 1975 there was a sharp rise in the flow of capital into the developing countries. The countries of the Organization for Economic Co-operation and Development increased their official and private capital transfers to the unprecedented amount of $39 billion, which is an increase of 40 per cent. This means that for the first time ever the target of the capital transfer amounting to 1 per cent of gross national product was reached. The Federal Republic of Germany exceeded that target by having attained 1.18 per cent. At the same time, there was an increase in the capital influx from the States, of the Organization of Petroleum Exporting Countries [OPEC].
127.	Secondly, progress was made in the efforts to stabilize the developing countries' export earnings. The International Monetary Fund considerably widened the possibilities of taking up compensatory credits in the event of a decline in export earnings. The European Community in the Lomé Convention set up the world's first stabilizing system for commodity exports from developing countries.
128.	Third, progress was also made in the opening of markets to third-world exports. The multilateral trade negotiations in Geneva have made this objective a focal subject for talks. This year, too, the European Community plans to increase essentially the possibilities for tariff-free imports of industrial goods from developing countries. In 1975 the Federal Republic of Germany increased its imports of manufactures from developing countries by one quarter and that in a year of heavy recession.
129.	Fourth, and finally, to promote the development of agriculture in the third world it was decided to set up a fund which will make available considerable funds to increase agricultural production.
130.	To speed up the development of the third world is the common task of all countries. It requires that the developing countries themselves concentrate their strength and efforts on the development goal. It also requires that they assist one another. The Government of the Federal Republic of Germany therefore appreciates it that the Colombo Conference strongly emphasized the idea of collective self-help.
131.	Already now the oil-producing countries substantially contribute to the transfer of resources to developing countries in want of capital. At the latest conference of OPEC they also showed their readiness to share in the responsibility for the world economy as a whole.
132.	But the largest external contribution to development undoubtedly has to come from the industrialized countries. In the past, the free-market industrialized countries have already been a motor of third-world development. The power of that motor must grow even stronger. The integration of the countries with a centrally-controlled economy into the world economic system -an integration which has begun in recent years -now opens up the possibility that those countries, too, will finally become a motor of development. That possibility should, however, be pursued. Trade between free-market industrialized countries and centrally-planned industrialized countries has almost quadrupled during the past four years. It is necessary now to increase trade between centrally-planned industrialized countries and developing countries with similar speed.
133.	The potential is enormous. Whereas free-market industrialized countries absorb three quarters of the developing countries' exports, the share of the centrally-planned industrialized countries in these exports is no more than 4 per cent.
134.	When we look ahead, the question is, What can we and what must we do together now in order to promote the equitable reconciliation of interests between industrialized and developing countries?
135.	First, in the four commissions of the Paris Conference on International Economic Co-operation-on energy, commodities, finance and development - we must quickly find concrete solutions to the problems defined in the initial phase of the Conference.
136.	Second, at the meetings and conferences on commodity problems decided on by the fourth session of UNCTAD we must achieve rapid and appropriate results.
137.	Third, we would like to see all industrialized countries, whatever their economic system, make greater efforts with regard to the transfer of capital and technology to developing countries. The developing countries, for their part, should create the prerequisites for these efforts to be successful.
138.	Fourth, we regard the intensified industrialization of the developing countries as an urgent requirement. We therefore participate in all efforts contributing to that goal and are prepared to open our markets still further. We are aware of the adjustment problems entailed for our own economy and shall be prepared for this.
139.	Fifth, the solution of the problem of indebtedness becomes an ever-more pressing requirement. Like other countries, the Federal Republic of Germany gives the solution of that problem priority attention. In the spirit which has imbued the Federal Republic of Germany in rendering its financial assistance and in continuing to render such assistance, it will, together with other donor countries, use its full energies to help solve the problem of indebtedness. We do this because we have full confidence in the future of the developing countries and their peoples.
140.	The success of our endeavors to build a co-operative world will be decisively influenced by the outcome of the Third United Nations Conference on the Law of the Sea, We have declared the sea the common heritage of mankind. It is now essential to translate this principle into reality, and that means establishing a legal system governing the seas which will take into account the interests of all States in a well-balanced manner. The Government of the Federal Republic of Germany will actively participate in the work on these problems because it is convinced that the problems of die developing countries are the problems of the industrialized countries as well. That is a new piece of knowledge which all of our citizens do not yet find it easy to accept. In our countries many people still have to learn that their own destiny is connected with that of all others.
141.	In all industrialized countries a great deal of information and education is still necessary to make it understood that the North-South dialog is concerned not with the giving and taking of alms, but with our common future.
142.	The Secretary-General in the introduction to his report to the General Assembly on the work of the Organization correctly defined the role of the United Nations when he characterized our time as a period of transition in which we must overcome the antagonism between the principle of national sovereignty and the regulatory principles governing an interdependent world. Only co-operation can help us steer this development in such a way that it will benefit mankind as a whole,
143.	In this co-operation a central role falls to the United Nations as the only world-embracing organization, a role which no one else and nothing else can play. According to the mandate of the Charter, our Organization is to be the center in which the nations of the world will harmonize their actions to attain the common objectives of peace and progress. Let us at this thirty-first session of the General Assembly fulfill this mandate which the Charter gives us. Let us continue to work on the great task of building a world to conform to the vision of our Charter: a world of peace, a world of economic and social progress, and a world in which the freedom and dignity of man are a reality.
144.	My country is today more convinced than ever that in creating the United Nations mankind endowed itself with a great opportunity. We understand only too well the impatience of many who are waiting for their most elementary rights to come true. Nor do we underrate the difficulties which the United Nations is having in trying to close the big gap between demands and reality. We do not close our eyes to the obstacles besetting the road to an equitable and peaceful world-wide order. Only the spirit of co-operation on a basis of partnership can help us to go forward. Let us therefore use the opportunity we have.
